 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     RICHARD LEE JOHNSEN,
 9
                                     Plaintiff,               Case No. C19-141-TSZ-MLP
10
             v.
11                                                            ORDER DENYING PLAINTIFF’S
     HENRY TAMBE, H.S.A. Medical Nurse,                       MOTION FOR APPOINTMENT OF
12                                                            COUNSEL
                                     Defendant.
13

14           Plaintiff brings this civil rights action under 42 U.S.C. § 1983 alleging deliberate

15   indifference to his medical needs in violation of the Eighth Amendment. Plaintiff is proceeding

16   with this action pro se and in forma pauperis. The present matter comes before the Court on

17   plaintiff’s motion for appointment of counsel. Dkt. # 12. After careful consideration of the

18   motion, the governing law, and the balance of the record, the Court finds that the complexity of

19   the legal issues present in this case and plaintiff’s ability to articulate his claims do not constitute

20   exceptional circumstances to justify the appointment of counsel. Plaintiff’s motion for

21   appointment of counsel, Dkt. # 12, therefore is DENIED.

22           No constitutional right to counsel exists for an indigent plaintiff in a civil case unless the

23   plaintiff may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social


     ORDER
     PAGE - 1
 1   Services, 452 U.S. 18, 25 (1981). Pursuant to 28 U.S.C. § 1915(e)(1), however, this Court has

 2   the discretion to appoint counsel for indigent litigants proceeding in forma pauperis. United

 3   States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995). The Court may

 4   appoint counsel only on a showing of “exceptional circumstances.” Id.; Wilborn v. Escalderon,

 5   789 F.2d 1328, 1331 (9th Cir. 1986). “A finding of exceptional circumstances requires an

 6   evaluation of both the likelihood of success on the merits and the ability of the plaintiff to

 7   articulate his claims pro se in light of the complexity of the legal issues involved.” Wilborn, 789

 8   F.2d at 1331. These factors must be viewed together before reaching a decision on a request for

 9   counsel under § 1915(e)(1). Id.

10           At this early stage of the litigation, the Court cannot determine whether plaintiff is likely

11   to prevail on the merits. The Court is fully aware of the seriousness of plaintiff's allegations that

12   he is being denied adequate medical treatment, however, in the absence of more evidence to

13   support his claim, it is unclear whether plaintiff is likely to prevail on the merits. Plaintiff has

14   also made it clear that he is fully capable of articulating his position. The claims in plaintiff’s

15   amended complaint, Dkt. # 8, have been presented in a manner demonstrating an adequate ability

16   to articulate his claims pro se. He is also currently engaged in another civil rights action under

17   42 U.S.C. § 1983 before Judge Pechman in which he is proceeding pro se. Johnsen v. Harlan, et

18   al., cause no. 19-cv-00058-MJP. In summary, plaintiff has failed to show exceptional

19   circumstances exist to appoint counsel.

20           Finally, plaintiff’s letter to the Court dated February 26, 2019 reflects concern that

21   corrections staff may be reading or even withholding his mail. Dkt. No. 11. Plaintiff’s letter

22   does not request any specific relief from the Court. If plaintiff is seeking relief from the Court

23   with respect to the treatment of his mail at his facility, he should file a motion to that effect.



     ORDER
     PAGE - 2
 1          Accordingly, the Court concludes that appointment of counsel is not appropriate at this

 2   time. Plaintiff will be free to move for appointment of counsel, if necessary, at a later date.

 3          The Clerk is directed to send a copy of this Order to plaintiff and to the Honorable

 4   Thomas S. Zilly.

 5          DATED this 19th day of March, 2019.

 6


                                                           A
 7

 8                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER
     PAGE - 3
